Case 1:18-cv-07296-ARR-CLP Document 24 Filed 09/01/21 Page 1 of 2 PageID #: 61



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 YARDENA MADAR,
                                                                       2018-CV-7296(ARR)
                    Plaintiffs
                                                                       Opinion & Order
                           — against —
                                                                       Not for electronic or print
 R.A. ROGERS, INC.,                                                    publication

                    Defendant.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated August

6, 2021, from the Honorable Cheryl L. Pollak, Chief United States Magistrate Judge. No objections

have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the

Report and Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. §

636(b)(1).

        Accordingly, I dismiss this matter pursuant to Fed. R. Civ. P. 25(a)(1).


SO ORDERED.



                                                           _______/s/________________
Case 1:18-cv-07296-ARR-CLP Document 24 Filed 09/01/21 Page 2 of 2 PageID #: 62



                                          Allyne R. Ross
                                          United States District Judge

Dated:      September 1, 2021
            Brooklyn, New York




                                      2
